Title: Abigail Adams to Abigail Adams 2d, 11 February 1779
From: Adams, Abigail
To: Adams, Abigail (daughter of JA and AA)



My Dear Daughter
Braintree, ca. 11 February, 1779

It is with inexpressible pleasure that I enclose to you a letter from your brother, and that I can tell you, that I last night received four letters of various dates from your papa, and one so late as the 6th of November. I would send forward the letters, but know not how to part with them. Your papa writes that he has enjoyed uncommon health for him, since his arrival in France; that your brother is well, and, what is still more grateful to a parent’s ears, that he conducts with a becoming prudence and discretion; that he assiduously applies himself to his books. And your papa is pleased to say, “that the lessons of his mamma are a constant law to him, and that they are so to his sister and brothers, is a never failing consolation to him, at times when he feels more tenderness for them than words can express.” Let this pathetic expression of your papa’s, my dear, have a due influence upon your mind.
Upon politics, your papa writes thus: “Whatever syren songs of peace may be sung in your ears, you may depend upon it, from me, (who unhappily have been seldom mistaken in my guesses of the intention of the British government for fourteen years,) that every malevolent passion, and every insidious art, will predominate in the British cabinet against us. Their threats of Prussians and of great reinforcements, are false and impracticable, and they know them to be so; but their threats of doing mischief with the forces they have, will be verified as far as their power.”
This we see, in their descent upon Georgia, verified this very hour.
Almost all Europe, the Dutch especially, are at this day talking of Great Britain in the style of American sons of liberty. He hopes the unfortunate event at Rhode Island will not produce any heart-burnings between Americans and the Count D’Estaing, who is allowed by all Europe to be a great and worthy officer, and by all that know him to be a zealous friend of America.
After speaking of some embarrassments in his public business, from half anglified Americans, he adds, “But from this court, this city and nation, I have experienced nothing but uninterrupted politeness.”
I have a letter from a French lady, Madam la Grand, in French—a polite letter, and wrote in consequence of your papa’s saying that, in some cases, it was the duty of a good citizen to sacrifice his all for the good of his country. She tells him that the sentiment is worthy of a Roman and a member of Congress, but cannot believe he would sacrifice his wife and children. In reply, he tells her that I possessed the same sentiment. She questions the truth of his assertion; and says nature would operate more powerfully than the love of one’s country, and whatever other sacrifices he might make, it would be impossible for him to resign those very dear connections, especially as he had so often given her the warmest assurances of his attachment to them; and she will not be satisfied till she has related the conversation, and appealed to me for my sentiments upon the subject. She is an elderly lady, and wife to the banker, expresses great regard for
your brother, of whom she is very fond, says he inherits the spirit of his father, and bids fair to be a Roman like him.
When I have fully translated the letter I will send it forward. I would have written to Mrs. Warren, but have much writing to do, and you may communicate this letter to her, if she can read it; but ’tis badly written, and I have not time to copy.


Let me hear from you soon, who am, at all times, your affectionate mamma,
A. A.

